UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4882

JAMES DEWAYNE DYE,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CR-94-177)

Submitted: August 12, 1997

Decided: September 8, 1997

Before HALL, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gregory M. Courtright, COLLINS & COURTRIGHT, Charleston,
West Virginia, for Appellant. Rebecca A. Betts, United States Attor-
ney, Michael L. Keller, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

James Dewayne Dye appeals his conviction for escape from federal
custody, in violation of 18 U.S.C. § 751(a) (1994). He contends he
was not in the custody of the Attorney General and her authorized
representatives at the time of the escape, rendering his indictment and
subsequent conviction improper. We affirm his conviction and sen-
tence.

Dye pled guilty to aiding and abetting the interstate transportation
of a stolen vehicle. As a part of his plea agreement, Dye agreed to
enter a guilty plea in a pending state charge of battery prior to being
sentenced on the federal offense. Although a federal prisoner, Dye
was confined at South Central Regional Jail, a state facility. On
November 9, 1994, in response to a state writ of habeas corpus ad
prosequendum, Dye was released to a deputy of the Roane County
Sheriff's Department to enter his plea on the battery charge. Dye
appeared before the magistrate, entered his guilty plea, and received
his sentence. Upon leaving the courthouse, Dye escaped from custody
as he was entering a vehicle that was to be used to transport him back
to the South Central Regional Jail. Dye remained at large until he was
recaptured at his home on November 29, 1994, by local and federal
law enforcement officials.

Dye asserts that because he was in the custody of state officials at
the time of his escape, the indictment charging him with escape from
federal custody was defective and should have been dismissed. We
rejected a similar challenge in United States v. Hall, 451 F.2d 347,
348 (4th Cir. 1971). Further, escape from federal custody, as defined
in § 751(a), is a continuing offense; therefore, an escapee can be held
liable for his initial departure as well as his failure to return to cus-
tody. See United States v. Bailey, 444 U.S. 394, 413 (1980).

Accordingly, Dye's conviction under § 751(a) was appropriate and
we affirm. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                     2